Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 3/17/2022 regarding claims rejections under 35 U.S.C. 101 in claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 have been fully considered but they are not persuasive. Thus, the 101 claims rejections in claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are maintained.
The applicant argues on page 8 of the remark filed that “the claims are believed to at least integrate any purported judicial exception into a practical application … On the other hand, claim 1, for example, recites, "searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset's representative seismic line," where "the representative seismic line" is generated as particularly claimed in claim 1. Hence, that claim as a whole recites a practical application. The same reasons apply to independent claims 8 and 15, and the dependent claims at least by virtue of their dependency”. The applicant continue to argue that “Amended claim 1, for example, further recites, inter alia, "for each of seismic lines of the seismic dataset … dividing the seismic line into n-row by m- column tiles of said pixel values." Such specific image processing is not abstract and incorporates a practical application to the claim. The specific recitation of how an image is processed can also improve the manner of image processing, e.g., of a geological volume”.
The Office respectfully disagrees and submits that practical application is demonstrated by meaningful additional elements. “Searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset's representative seismic line” and "generating the representative seismic line” are abstract ideas as shown in the rejections. Moreover, "for each of seismic lines of the seismic dataset … dividing the seismic line into n-row by m- column tiles of said pixel values" is also an abstract idea, and improvement in the manner of image processing relates to improvement to the abstract idea itself. Therefore, the instant claim 1 does not recite meaningful additional elements.
The same reasons apply to independent claims 8 and 15, and the dependent claims at least by virtue of their dependency. Hence, the claims also do not recite meaningful additional elements.

The applicant also argues on pages 8-9 that “The specific recitation of how an image is processed can also improve the manner of image processing, e.g., of a geological volume. For the same reason, the claim recites features that amount to significantly more than an abstract idea. The same reasons apply to independent claims 8 and 15, and the dependent claims at least by virtue of their dependency”.
The Office respectfully disagrees and submits that significantly more is demonstrated by additional elements that are not well-understood and conventional. Improvement in the manner of image processing relates to improvements to the abstract idea itself. The claim does not contain additional elements that are indicative of integration into a practical application which is a different consideration than the “significantly more” analysis. With regards to the latter, the Office notes that no specific arguments to support the assertion of “significantly more” is presented. 
The same reasons apply to independent claims 8 and 15, and the dependent claims at least by virtue of their dependency. Hence, the claims also do not recite additional elements that are not well-understood and conventional.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A computer-implemented method, comprising: receiving a seismic dataset and a task to be performed with the seismic dataset; generating a representative seismic line, the representative seismic line being a most representative seismic image representing the seismic dataset, the representative seismic line indicative of pixel data representative of the seismic dataset, the generating the representative seismic line comprising: for each of seismic lines of the seismic dataset, wherein said each of seismic lines include pixel values representing an image slice of a 3-dimensional geological image volume, dividing the seismic line into n-row by m-column tiles of said pixel values, wherein n and m are configured integers, computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector; generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect; computing an adjacency matrix representing the graph; clustering the seismic lines by an unsupervised clustering algorithm; and selecting at least one seismic line from at least one cluster representative of the at least one cluster; and based on the representative seismic line, performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset's representative seismic line, wherein the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset”.
Regarding Claim 8, the claim recites “A system comprising: at least one hardware processor; and a memory device coupled with the at least one hardware processor; the at least one hardware processor configured to at least: receive a seismic dataset and a task to be performed with the seismic dataset; generate a representative seismic line, the representative seismic line being a most representative seismic image representing the seismic dataset, the representative seismic line indicative of pixel data representative of the seismic dataset, wherein the at least one hardware processor generates the representative seismic line by: for each of seismic lines of the seismic dataset, wherein said each of seismic lines includes pixel values representing an image slice of a 3-dimensional geological image volume, dividing the seismic line into n-row by m-column tiles of said pixel values, wherein n and m are configured integers, computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector; 3generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect; computing an adjacency matrix representing the graph; clustering the seismic lines by an unsupervised clustering algorithm; and selecting at least one seismic line from at least one cluster representative of the at least one cluster; and based on the representative seismic line, perform the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset's representative seismic line, wherein the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset”.
Regarding Claim 15, the claim recites “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: receive a seismic dataset and a task to be performed with the seismic dataset; generate a representative seismic line, the representative seismic line being a most representative seismic image representing the seismic dataset, wherein the representative seismic line is generated by at least: for each of seismic lines of the seismic dataset, wherein said each of seismic lines include pixel values representing an image slice of a 3-dimensional geological image volume, dividing the seismic line into n-row by m-column tiles of said pixel values, wherein n and m are configured integers, computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector; generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect; computing an adjacency matrix representing the graph; clustering the seismic lines by an unsupervised clustering algorithm; and selecting at least one seismic line from at least one cluster representative of the at least one cluster, the representative seismic line indicative of pixel data representative of the seismic dataset; and based on the representative seismic line, perform the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset's representative seismic line, wherein the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process for claim 1; and apparatus for claims 8 and 15).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portions constitute an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the step of “generating a representative seismic line, the representative seismic line being a most representative seismic image representing the seismic dataset, the representative seismic line indicative of pixel data representative of the seismic dataset, the generating the representative seismic line comprising: for each of seismic lines of the seismic dataset, wherein said each of seismic lines include pixel values representing an image slice of a 3-dimensional geological image volume, dividing the seismic line into n-row by m-column tiles of said pixel values, wherein n and m are configured integers, computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector; generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect; computing an adjacency matrix representing the graph; clustering the seismic lines by an unsupervised clustering algorithm” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: Figure 2, [0003], [0017], [0021], [0023], [0046], [0047], [0052]). The step of “selecting at least one seismic line from at least one cluster representative of the at least one cluster; and based on the representative seismic line, performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset's representative seismic line” is a mental process.
In claim 8, the step of “generate a representative seismic line, the representative seismic line being a most representative seismic image representing the seismic dataset, the representative seismic line indicative of pixel data representative of the seismic dataset, wherein the at least one hardware processor generates the representative seismic line by: for each of seismic lines of the seismic dataset, wherein said each of seismic lines includes pixel values representing an image slice of a 3-dimensional geological image volume, dividing the seismic line into n-row by m-column tiles of said pixel values, wherein n and m are configured integers, computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector; 3generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect; computing an adjacency matrix representing the graph; clustering the seismic lines by an unsupervised clustering algorithm” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: Figure 2, [0003], [0017], [0021], [0023], [0046], [0047], [0052]). The step of “selecting at least one seismic line from at least one cluster representative of the at least one cluster; and based on the representative seismic line, perform the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset's representative seismic line” is a mental process.
In claim 15, the step of “generate a representative seismic line, the representative seismic line being a most representative seismic image representing the seismic dataset, wherein the representative seismic line is generated by at least: for each of seismic lines of the seismic dataset, wherein said each of seismic lines include pixel values representing an image slice of a 3-dimensional geological image volume, dividing the seismic line into n-row by m-column tiles of said pixel values, wherein n and m are configured integers, computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector; generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect; computing an adjacency matrix representing the graph; clustering the seismic lines by an unsupervised clustering algorithm” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: Figure 2, [0003], [0017], [0021], [0023], [0046], [0047], [0052]). The step of “selecting at least one seismic line from at least one cluster representative of the at least one cluster, the representative seismic line indicative of pixel data representative of the seismic dataset; and based on the representative seismic line, perform the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset's representative seismic line” is a mental process.
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception are integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: receiving a seismic dataset and a task to be performed with the seismic dataset; and the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset.
The preamble in Claim 1, “A computer-implemented method” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. The additional element “receiving a seismic dataset and a task to be performed with the seismic dataset” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element “the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception.
In Claim 8: receive a seismic dataset and a task to be performed with the seismic dataset; and the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset.
The preamble in Claim 8 “A system comprising: at least one hardware processor; and a memory device coupled with the at least one hardware processor; the at least one hardware processor” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic processor and a generic memory are generally recited and therefore, not qualified as particular machines. The additional element “receive a seismic dataset and a task to be performed with the seismic dataset” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element “the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 15: receive a seismic dataset and a task to be performed with the seismic dataset; and the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset.
The preamble in Claim 15 “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer and a generic computer readable storage medium are generally recited and therefore, not qualified as particular machines. The additional element “receive a seismic dataset and a task to be performed with the seismic dataset” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element “the task further includes performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region, and further training the deep learning model using the seismic dataset” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, performing a deep learning model transfer by retrieving a deep learning model associated with the analogous geological region is disclosed by “Denli US 20190064389”, [0019], [0038], [0039], [0070] and “Xia US 20180300549”, [0003], [0040], [0075].
For example, training the deep learning model using the seismic dataset is disclosed by “Denli US 20190064389”, [0022], [0025], [0038], [0039], [0055], [0065] [0070] and “Salmon US 20190383965”, [0003], [0107], [0163], [0216].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2, 4, 6-7, 9, 11, 13-14, 16, 18, and 20 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Conclusion
Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863                     

/TARUN SINHA/            Primary Examiner, Art Unit 2863